Lynch, J.,
dissents in a memorandum as follows: I dissent and would affirm. In her counterclaim seeking to set aside the separation agreement, the wife has alleged that the husband induced her to enter into the agreement by false representations of his emotional problems, the extent of the treatment he was undergoing for these problems, and, particularly, his financial inability to support her and continue with the necessary treatment. I cannot agree with the majority that these allegations, if proven, would be so insubstantial as to warrant denial of relief to the wife. Misrepresentation of a husband’s financial condition has long been grounds for setting aside a separation agreement (see Ducas v Guggenheimer, 90 Misc 191, affd 173 App Div 884), and allegations of such conduct in an action to set aside the agreement entitle the pleader to an examination of the husband’s financial condition (Frank v Frank, 267 App Div 505). The wife is entitled to this disclosure as material and necessary to her counterclaim (Sumereau v Sumereau, 75 AD2d 564). The majority also holds that the “sole material item of significance” to the wife is the cottage owned by the parties in Yorkshire, that her position with respect to this property is protected by the necessity *784of the husband having to prove full performance of the separation agreement with regard to the property, and that full disclosure is therefore unnecessary. I cannot agree. What the wife has alleged is that, relying on her husband’s representations, the “sole material item of significance” she attempted to salvage from the marriage was the cottage she had purchased with her own money.